            Case 1:19-cv-07239-VM-SN Document 106 Filed 10/01/20 Page 1 of 4

       NEW YORK                                                                                                   SHANGHAI
        LONDON                                                                                                     ATLANTA
      SINGAPORE                                                                                                   BALTIMORE
     PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                   WILMINGTON
       CHICAGO                                                                                                       MIAMI
    WASHINGTON, DC                                                                                               BOCA RATON
    SAN FRANCISCO                                                                                                PITTSBURGH
                                                    DAVID J. WOLFSOHN
    SILICON VALLEY                                                                                                 NEWARK
                                                DIRECT DIAL: +1 215 979 1866
       SAN DIEGO                               PERSONAL FAX: +1 215 689 2739                                      LAS VEGAS
      LOS ANGELES                            E-MAIL: DJWolfsohn@duanemorris.com                                  CHERRY HILL
        TAIWAN                                                                                                   LAKE TAHOE
        BOSTON                                          www.duanemorris.com                                       MYANMAR
       HOUSTON                                                                                                       OMAN
        AUSTIN                                                                                             A GCC REPRESENTATIVE OFFICE
                                                                                                                OF DUANE MORRIS
         HANOI
    HO CHI MINH CITY
                                                                                                            ALLIANCES IN MEXICO
                                                                                                                AND SRI LANKA



October 1, 2020
VIA ECF
The Honorable Victor Marrero
United States District Court                                                                               10/5/2020
 for the Southern District of New York
500 Pearl Street, Room 660
New York, NY 10007

            Re:        The Phillies v. Harrison/Erickson, Inc., et al., No. 19-cv-7239-VM-SN

Dear Judge Marrero:

On behalf of The Phillies, this letter responds to H/E’s September 29 letter describing its intent
to file a motion for leave to file its proposed amended answer and counterclaim (the “PAC”).

H/E’s PAC—dripping with nasty rhetoric and invective, written more as a press piece than a
pleading—comes as the parties await the Court’s decision on their requests to file motions for
summary judgment. It accuses The Phillies of jumping the gun on filing a declaratory judgment
action, while also claiming that The Phillies is somehow “willfully” infringing H/E’s purported
copyrights. H/E omits the inconvenient fact that The Phillies instituted this action about a year
before the purported June 15, 2020 termination date in a good faith attempt to obtain the Court’s
rulings regarding The Phillies’ rights to the Phanatic, including the fact that H/E does not have
the right to terminate the 1984 Agreement because The Phillies are the author of the Phanatic’s
character, because of H/E’s fraud on the copyright office, and because H/E has already used up
any arguable termination rights it claims to have had by repeatedly demanding and receiving
more money for the costume it constructed in a few hours back in 1978. The PAC also fails to
acknowledge that defendants have admitted in this litigation that The Phillies (1) created the
Phanatic’s “fun and sensitive” character, (2) own all the Phanatic trademarks (including to the
distinctive design of the Phanatic), (3) paid H/E numerous times over for ownership of H/E’s
drawings,1 and (4) are entitled to continue to utilize hundreds of “derivative works” that The
Phillies designed or paid for during the last 36 years.

1
 H/E’s repeated use of the words “steal” and “theft” is as improper as it is utterly false. The
Phillies has paid H/E multiple times over for any artwork prepared by Ms. Erickson. In fact, it is
undisputed that The Phillies has paid H/E over $1 million for art and costumes.
D UANE M ORRIS LLP
30 SOUTH 17TH STREET      PHILADELPHIA, PA 19103-4196                             PHONE: +1 215 979 1000    FAX: +1 215 979 1020
       Case 1:19-cv-07239-VM-SN Document 106 Filed 10/01/20 Page 2 of 4



The Honorable Victor Marrero
October 1, 2020
Page 2


The Phillies will oppose H/E’s motion for leave to file the PAC because the proposed claims
cannot withstand a Rule 12(b)(6) motion. A motion for leave to amend is properly denied when
amendment would be futile. Lefkowitz v. Bank of New York, 676 F. Supp. 2d 229, 277 (S.D.N.Y.
2009) (Marrero, J.). “[T]he analysis appropriate to an assertion of futility is typically whether
the proposed new pleading could survive a 12(b)(6) motion.” Id.2

First, amendment is futile as to H/E’s infringement claim based on the original 1979 Phanatic
registration. The Court need look no further than the pleadings to determine that The Phillies’
utilization of its “P2” costume is non-infringing pursuant to the derivative works exception in 17
U.S.C. § 203(b)(1). As explained in The Phillies’ July 27, 2020 letter (Dkt. No. 99), the Court is
entitled to make that determination as a matter of law by making a “visual comparison” between
P2, as depicted in Exh. A to the PAC, and the image in H/E’s 1979 deposit, attached to the
Complaint as Exh. D (Dkt. No. 1-4). See, e.g., Eden Toys, Inc. v. Florelee Undergarment Co.,
Inc., 697 F.2d 27, 35 (2d Cir. 1982). As the case law cited in The Phillies’ July 27 letter makes
clear, P2 clearly meets the requisite level of originality for a derivative work. And P2 was
introduced by The Phillies on February 23, 2020—well before June 15. Accordingly, because
§ 203(b)(1) permits The Phillies to continue to utilize any derivative work prepared before
termination of the 1984 Agreement, The Phillies have the absolute right to continue to utilize P2.

Second, H/E’s claim that The Phillies has infringed by creating “derivatives of derivatives” is
implausible. If, as H/E alleges, P2 is not a derivative work, then there can be no “derivatives of
derivatives.” But if the various P2 routines and costumes are “derivative works,” then P2 must
be one as well. The differences between the depictions of P2 in the PAC show much fewer
significant differences than those between P2 and the Phanatic depicted in H/E’s 1979
registration. If P2 clowning around is “derivative,” then P2 itself must be a derivative work of
the Phanatic depicted in the 1979 registration. In fact, H/E’s examples of post-June 15 Phanatic
activity are simply the “continued utilization” of P2 as a mascot—donning silly outfits and
engaging in slapstick—which are uses that are squarely within the scope of § 203(b)(1): “A
derivative work prepared under authority of the grant before its termination may continue to be
utilized under the terms of the grant after its termination.” 17 U.S.C. § 203(b)(1). Under the
plain language of § 203(b)(1), The Phillies is entitled to “continue to . . . utilize[]” P2 and the
related artwork as they were utilized before the purported termination on June 15.

Third, H/E’s claim based on numerous unregistered works listed in Exhibit B cannot survive a
motion to dismiss. To state a claim for copyright infringement, the claimant must establish that
each copyright upon which the claim is based was registered before suit was instituted. Malibu


2
  H/E represents that amendment would cause no delay in the Court’s ability to decide the
parties’ motions for partial summary judgment. If the amendment would, The Phillies would
also argue that amendment would cause undue delay and prejudice. H/E’s allegations in its PAC
that they created “hundreds” and “countless” illustrations (¶¶ 10, 11) certainly gives one pause.
       Case 1:19-cv-07239-VM-SN Document 106 Filed 10/01/20 Page 3 of 4



The Honorable Victor Marrero
October 1, 2020
Page 3

Media, LLC v. Baker, No. 18 CV 3263 JGK BCM, 2020 WL 3978302, at *4 (S.D.N.Y. June 18,
2020), report and recommendation adopted, No. 18 CV 3263 (JGK), 2020 WL 3972736
(S.D.N.Y. July 13, 2020). “‘[R]egistration occurs, and a copyright claimant may commence an
infringement suit, when the Copyright Office registers a copyright,’ not when the claimant first
submits its registration application and related materials.” Id. (quoting Fourth Estate Pub.
Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 886 (2019)).

H/E admits that these drawings are unregistered, but incorrectly assumes that H/E will be
allowed to “amend their Counterclaims as necessary to reflect those registrations when they are
issued.” PAC ¶ 60. But a claimant is not allowed to amend a claim for infringement based on
works that were not registered at the time the initial claim was filed. Malibu Media, 2020 WL
3978302, at *4. “[A] contrary result would make a meaningless formality of [the Supreme
Court’s] requirement that an application be approved prior to filing suit [since] a plaintiff could
file suit at any time, notwithstanding Section 411(a)’s precondition, and simply update the
complaint when registration finally occurred.” Id. (quotation marks and citation omitted); see
also Xclusive-Lee, Inc. v. Hadid, No. 19 CV 520 PKC CLP, 2019 WL 3281013, at *3 (E.D.N.Y.
July 18, 2019). Because the works listed in Exhibit B are not registered, H/E’s claims as to those
works cannot withstand a motion to dismiss.

Fourth, for the same reason that H/E’s claim fails as to the unregistered works in Exhibit B, H/E
also fails to state a claim for infringement of the copyrighted character. Because H/E has
admitted that The Phillies created the Phanatic’s character, they have never even attempted to
register the character, so H/E cannot assert any such claim.

Fifth, H/E’s amendment to include statutory damages based on the unregistered works would
also be futile. Statutory damages and attorneys’ fees are not available to a claimant where “any
infringement of copyright commenced . . . before the effective date of its registration,” unless
registration is made within three months of the first publication. 17 U.S.C. § 412. H/E alleges
that The Phillies commenced infringement of H/E’s copyrights as of June 16, 2020. However,
all of the works listed in Exhibit B were first published in the 1980s. Statutory damages are
therefore unavailable with respect to these works.

Finally, H/E provides no reason to amend its answer (it raises no new defenses), and the newly
proposed language consists of argument and bloviating rhetoric inappropriate for a pleading.
Even the “facts” section of the proposed amended counterclaim reads like a preview of H/E’s
summary judgment brief. “[I]t is inappropriate to include a legal argument and briefing within
a complaint,” and an amended pleading should not be used as a vehicle for presenting blustery
argument. See Anthes v. New York University, No. 17 Civ. 2511 (ALC), 2018 WL 1737540, at
*19 (S.D.N.Y. Mar. 12, 2018); Gleis v. Buehler, No. 11 Civ. 663 (VLB), 2012 WL 1194987, at
*5 (D. Conn. Apr. 10, 2012).
      Case 1:19-cv-07239-VM-SN Document 106 Filed 10/01/20 Page 4 of 4



The Honorable Victor Marrero
October 1, 2020
Page 4


                                        Respectfully,

                                        /s/ David J. Wolfsohn
                                        David J. Wolfsohn

DJW/kah
cc:  Paul D. Montclare, Esq.
     Elaine Nguyen, Esq.                                        Netburn
     Leo M. Lichtman, Esq.
     Tyler Marandola, Esq.
     Kendra Oxholm, Esq.




                                    10/5/2020
